t c memo united_states tax_court w robert curtis and cheryl l riess-curtis petitioners v commissioner of internal revenue respondent docket no filed date cheryl l riess-curtis pro_se drita tonuzi for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on respondent's motion for leave to file a motion to vacate decision out of time respondent's motion for leave the issue for decision is whether grounds exist in this case for vacating what is otherwise a final_decision background petitioners w robert curtis and cheryl l riess-curtis resided in new york new york at the time that their petition was filed with the court petitioners were sole equal shareholders in curtis riess- curtis p c the curtis corporation during edwin c hamada was the sole shareholder in edwin c hamada p c the hamada corporation during during the curtis corporation and the hamada corporation were sole partners in curtis hamada curtis the curtis-hamada partnership a partnership subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 on or about date the curtis-hamada partnership filed form_1065 partnership return of income for and identified edwin c hamada p c as the tax_matters_partner on this return the partnership claimed an ordinary_loss in the amount of dollar_figure the schedules k-1 filed with the partnership's form_1065 for revealed that the hamada corporation and the curtis corporation were equal partners and that each was allocated percent or dollar_figure of the loss claimed by the curtis-hamada partnership in or about date the curtis-hamada partnership filed an amended form_1065 for the amended form_1065 along with amended schedules k-1 the amended schedules k-1 for on the amended form_1065 petitioners increased the dollar_figure ordinary_loss by dollar_figure ie to dollar_figure additionally the amended form_1065 identified w robert curtis as the tax_matters_partner the amended schedules k-1 identified edwin c hamada w robert curtis and cheryl l riess-curtis as equal individual shareholders in the curtis-hamada partnership and allocated each partner percent of the profits and losses of the curtis- hamada partnership petitioners filed their federal individual_income_tax_return form_1040 for in or about date on their form_1040 petitioners reported a loss in the amount of dollar_figure ie of dollar_figure reflecting petitioners' distributive_share of the loss claimed by the curtis-hamada partnership on its amended form_2 petitioners concede that the hamada corporation and the curtis corporation were partners in the curtis-hamada partnership and that such partnership is a tefra partnership however petitioners contend that percent and percent of the distributive_share of the profits and losses should be allocated to the curtis corporation and the hamada corporation respectively that amount reflects petitioners' distributive_share of the loss as allocated on the amended schedules k-1 on or about date respondent mailed to petitioners a notice of the beginning of an administrative_proceeding nbap with respect to the partnership's taxable_year concomitant therewith respondent began auditing petitioners' individual_income_tax_return for on or about date petitioners consented to extend the time to assess tax with respect to their individual_income_tax_return for on date respondent mailed petitioners a notice_of_deficiency for the taxable_year in the notice_of_deficiency respondent disallowed the dollar_figure loss attributable to petitioners' interest in the curtis-hamada partnership petitioners filed the petition in this case on date in the petition petitioners alleged inter alia that the loss attributable to petitioners' interest in the curtis-hamada partnership was improperly disallowed on date respondent filed an answer to the petition in the answer respondent denied that the loss attributable to the curtis-hamada partnership was improperly disallowed on date respondent mailed a notice of final_partnership_administrative_adjustment fpaa for the taxable_year to the curtis-hamada partnership the fpaa determined that the income and losses from the curtis-hamada partnership should be allocated equally between the hamada corporation and the curtis corporation as indicated on the schedules k-1 as originally filed on date a petition was filed with the court in respect of the fpaa that petition is styled curtis hamada curtis curtis riess-curtis p c tax_matters_partner docket no and is presently pending before the court in date respondent disclosed to petitioners that the notice_of_deficiency with respect to petitioners' individual_income_tax_return was untimely mailed because the time prescribed by sec_6501 for assessing any additional income_tax in respect of petitioners' taxable_year had expired before petitioners agreed to extend the time for assessment on this basis respondent proposed a settlement to petitioners that would eliminate the entire deficiency in income_tax and additions to tax for on date the court entered a decision in this case pursuant to the agreement of the parties the decision reflected the parties' agreement that petitioners were not liable for any deficiency in income_tax or additions to tax for the taxable_year the fpaa identified the curtis corporation as the tax_matters_partner for the curtis-hamada partnership the 90th day after the court entered the decision in this case was wednesday date on tuesday date the one hundred and seventeenth day after the decision was entered the court received and filed respondent's motion for leave on that same date the court received and lodged two additional motions submitted by respondent namely a motion to vacate decision respondent's motion to vacate and a motion to dismiss for lack of jurisdiction and to strike tefra partnership items respondent's motion to dismiss for lack of jurisdiction discussion the question presented is whether grounds exist in this case for vacating what is otherwise a final_decision as explained in greater detail below we will grant respondent's motion for leave to file motion to vacate decision the decision in this case was entered on date see sec_7459 a decision of this court becomes final upon expiration of the time to file a notice of appeal with respect to such decision sec_7481 generally a notice of appeal must be filed within days after the decision is entered by this court sec_7483 fed r app p a the 90-day appeal period may be extended by the timely filing of a motion to vacate or revise the decision fed r app p a absent special leave of the court such a motion must be filed within days after the decision has been entered rule the disposition of a motion for leave to file a motion to vacate or revise a decision lies within the sound discretion of the court 872_f2d_245 8th cir affg tcmemo_1987_1 in the instant case respondent did not file a notice of appeal or a timely motion to vacate or revise the decision entered date thus the decision became final on wednesday date days after the decision was entered sec_7481 once a decision of this court becomes final we may vacate the decision only in certain narrowly circumscribed situations 293_us_191 for instance some courts have ruled that this court may vacate a final_decision if that decision is shown to be void a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 71_tc_108 or if the decision was obtained through fraud upon the court see 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 2d cir 464_f2d_368 3d cir casey v commissioner tcmemo_1992_672 in addition some courts have indicated that the tax_court has the power in its discretion in extraordinary circumstances to vacate and correct a final_decision where it is based upon a mutual mistake of fact see 63_f2d_630 5th cir in the present case there is no allegation that the decision arose from either a fraud upon the court or mutual mistake respondent's motion for leave is based solely on the allegation that the court lacked jurisdiction to enter the decision of date specifically respondent contends that the loss attributable to petitioners' interest in the curtis-hamada partnership in the amount of dollar_figure is a partnership_item that must be determined at the partnership level therefore in respondent's view the court lacked jurisdiction to enter a decision insofar as the decision purported to resolve the tax treatment of such partnership_item it is undisputed that the tax treatment of any partnership_item generally is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tefra sec_402 96_stat_648 the tefra procedures apply with respect to a partnership's taxable years beginning after date sparks v commissioner although the u s court_of_appeals for the sixth circuit cited mutual mistake of fact as a grounds for vacating a final_decision of this court in 219_f2d_610 6th cir the sixth circuit recently concluded that reo motors inc was effectively overruled by virtue of the supreme court's affirmance of 235_f2d_97 9th cir affg 22_tc_13 affd per curiam 352_us_1027 see 51_f3d_618 6th cir t c 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs a nonpartnership item is defined as an item which is or is treated as not a partnership_item sec_6231 these items are subject_to the general procedures applicable to audits deficiencies and refunds and not the partnership rules a partnership_item can become a nonpartnership item in certain circumstances thus sec_6231 provides in relevant part as follows in general --for purposes of this subchapter the partnership items of a partner for a partnership taxable_year shall become nonpartnership_items as of the date-- a the secretary mails to such partner a notice that such items shall be treated as nonpartnership_items c the secretary enters into a settlement agreement with the partner with respect to such items or in this case there is no dispute that the loss attributable to the curtis-hamada partnership was a partnership_item at the time that respondent mailed to petitioners the notice_of_deficiency and at the time that petitioners filed their petition in respect of such notice petitioners contend however that such partnership_item was converted into a nonpartnership item by sec_6231 or alternatively by sec_6231 and that the court therefore had jurisdiction to enter the decision with respect to such item we address petitioners' contentions in turn sec_6231 petitioners contend that respondent's answer filed date constitutes notice from the secretary that the loss would be treated as a nonpartnership item pursuant to sec_6231 respondent contends that an answer is merely a responsive pleading and is not the type of notice envisioned by sec_6231 the court is not aware of any case or regulation interpreting or defining the term notice as it is used in sec_6231 however we need not define such term in this proceeding because at the time respondent filed her answer she was not authorized to mail petitioners notice under sec_6231 this is because sec_6231 requires that notice under sec_6231 be mailed before the day on which the secretary mails to the tax_matters_partner a notice of the beginning of an administrative_proceeding at the partnership level with respect to such items in the present case respondent issued the nbap on or about date and she filed her answer on date under sec_6231 respondent was authorized to mail a notice of conversion pursuant to sec_6231 only up until date and not thereafter because respondent had no authority to issue a notice of conversion under sec_6231 on date respondent's answer does not constitute notice under sec_6231 sec_6231 petitioners also contend that the stipulated decision agreed to by the parties constituted a settlement agreement that converted the partnership loss into a nonpartnership item under sec_6231 respondent contends that the stipulated decision did not convert the partnership loss into a nonpartnership item because the decision was not with respect to a partnership_item for the following reasons we agree with respondent as mentioned previously a partnership_item may become a nonpartnership item as of the date that the secretary enters into a settlement agreement with the partner with respect to such items sec_6231 emphasis added in this case the parties agree that the basis for the stipulated decision was the statute_of_limitations on assessment under sec_6501 and that the merits of the adjustments made by respondent in the notice_of_deficiency were not even considered much less resolved thus the decision does not reflect any agreement sec_6231 limits the permissible circumstances in which the secretary can issue notice of conversion under sec_6231 we note that petitioners presented no evidence with respect to the circumstances described in sec_6231 between the parties with respect to a partnership_item or any adjustment set forth in the notice_of_deficiency for that matter see sec_7459 because there was no agreement with respect to the loss attributable to the curtis-hamada partnership the partnership_item in this case sec_6231 did not operate to convert such partnership_item into a nonpartnership item we have considered petitioners' remaining arguments and do not find them persuasive because sec_6231 and sec_6231 did not at the time the decision was entered convert the loss attributable to the curtis-hamada partnership into a nonpartnership item such partnership loss was a partnership_item over which this court had no jurisdiction in this case accordingly we will grant respondent's motion for leave to file a motion to vacate decision out of time to reflect the foregoing an appropriate order will be issued
